t c memo united_states tax_court steven mileham petitioner v commissioner of internal revenue respondent docket no filed date david richard reid and george edward marifian for petitioner stephen a haller and karen o myrick for respondent memorandum findings_of_fact and opinion buch judge steven mileham is a numismatist he buys and sells coins and precious metals during through the years in issue mr mileham engaged in thousands of transactions in which he purchased and sold coins and precious metals in some of these transactions mr mileham accepted coins and precious metals as payment for his sales in other words mr mileham engaged in exchange transactions in those exchange transactions mr mileham prepared handwritten split invoices that show both purchases and sales although many of his split invoices were incomplete mr mileham used them to prepare his returns the commissioner examined mr mileham’s through returns in examining his books_and_records the commissioner did not find many of the split invoices to be credible instead the commissioner determined mr mileham’s costs of goods sold by totaling distributions from his bank accounts effectively disregarding purchases made through exchange transactions at the same time the commissioner accepted the gross_receipts as reported which included sales from exchange transactions the commissioner issued a notice_of_deficiency for through reducing mr mileham’s costs of goods sold by dollar_figure dollar_figure and dollar_figure for and respectively the commissioner also determined that mr mileham is liable for a sec_6651 addition_to_tax and a sec_6662 accuracy-related_penalty for each year the commissioner’s determination is as follows 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions by both parties we must decide whether mr mileham had higher costs of goods sold than the commissioner determined for and is liable for a sec_6651 addition_to_tax for is liable for sec_6662 accuracy-related_penalties for and and is entitled to fees and costs under sec_7430 on the basis of the evidence presented at trial we hold that mr mileham did not substantiate his costs of goods sold however there is sufficient evidence for the court to estimate his costs of goods sold using his markup over cost we hold that mr mileham’s markup over cost i sec_2 mr mileham stipulated that he failed to timely file his return therefore the commissioner has met his burden of production for a sec_6651 addition_to_tax mr mileham has not established that his untimely filing was due to reasonable_cause and not due to willful neglect we hold that the commissioner has met his burden of production for the sec_6662 accuracy-related_penalties for underpayments due to negligence because mr mileham failed to maintain adequate books_and_records and he may have met his burden of production for accuracy-related_penalties due to substantial understatements of income_tax depending on the rule_155_computations mr mileham has not established that he had reasonable_cause and acted in good_faith with respect to any portion of the underpayment for or finally mr mileham’s request for administrative and litigation costs under sec_7430 is premature findings_of_fact each year mr mileham engages in thousands of transactions in which he buys and sells bullion numismatic coins scrap metals jewelry stamps and other collectibles he operates principally out of springfield illinois i mr mileham’s coin and precious metals businesses mr mileham began working in the coin and precious metals industry in the 1960s he began by working for his father a coin dealer they worked together for approximately years until mr mileham left to join another coin and precious metals business in mr mileham began his own coin and precious metals business as a sole_proprietorship under the name goldlink initially mr mileham operated exclusively as a wholesaler in mr mileham opened a storefront in springfield illinois where he could buy from and sell to customers his store also provided him a place to sort process and store his coins and precious metals mr mileham also was a shareholder in other coin businesses during and mr mileham was a shareholder in a coin dealership named equity one enterprises equity one enterprises was organized as an s_corporation in mr mileham became a shareholder in a pawn shop named monster pawn shop springfield monster pawn is also an s_corporation a mr mileham’s transactions during the years in issue mr mileham primarily engaged in transactions with wholesalers and large-volume customers however he also engaged in transactions with refiners and individuals his transactions can be broken down into four categories purchases sales commissions and exchanges the first type of transaction that mr mileham engaged in is an outright purchase in this type of transaction he typically purchased scrap metals finished products and numismatic coins in varying quantities from refiners wholesalers and individuals to purchase these materials mr mileham spent most of his weeks traveling to different venues throughout the midwest he visited between and different wholesalers on each trip and had transactions that ranged between dollar_figure and dollar_figure per store on these trips he also purchased materials that he needed to cover sales to other customers the second type of transaction that mr mileham engaged in is an outright sale in this type of transaction he sold numismatic coins finished goods and scrap metals to wholesalers individuals and retailers he sold his items in various ways one way he conducted sales was at his store he spent a few days a week at his store and he engaged in roughly to transactions per day with customers when not tending to customers he made additional sales over the phone through fax or by email he also sold his items at trade shows mr mileham attended one-day events and to multiday events annually during the trade shows mr mileham had multiple sales occurring at the same time and he sold his items to the public and to dealers the third type of transaction that mr mileham engaged in is facilitating a transaction between third parties in which case he received a commission this scenario arose in one of two ways in one instance the purchaser would directly pay the seller the seller would ship the goods directly to the purchaser and mr mileham would receive a commission for facilitating the transaction alternatively mr mileham would receive an advance from a purchaser and acquire the item for the purchaser mr mileham would pay the seller for the item but retain a portion of the purchase_price as his commission the final type of transaction that mr mileham engaged in the center of this controversy is an exchange transaction mr mileham frequently engaged in exchange transactions in which he sold and purchased items in the same transaction because the parties’ purchased and sold items were rarely if ever equivalent in value the party who received additional value would pay the difference a series typical of mr mileham’s exchange transactions can be seen in the following example mr mileham would exchange finished products that he had on hand or he would purchase finish products to cover the shortage from his inventory for a customer’s scrap metals once mr mileham had accumulated enough scrap metals he would take them to a refiner and exchange them for finished products now again having finished products mr mileham would exchange his finished products for more scrap metal b payment mr mileham accepted both cash and noncash payments including cash paypal checks wire transfers gold and silver bullion and jewelry not every cash transaction went through mr mileham’s accounts ii pricing of purchases and sales mr mileham used a variety of factors to determine purchase prices and sale prices each factor depending in part on the market for each transaction mr mileham noted the spot price because the prices fluctuated continuously mr mileham received periodicals newsletters and emails to stay current on the market prices he received a daily email from market makers with a comprehensive list of items that included the bid price and the ask price mr mileham typically tried to purchase an item for below the spot price and if he sold the item he would try to do so pincite above that spot price however he had to make adjustments he could not always buy an item below the spot price items such as krugerrand gold coins were difficult to purchase below the spot price mr mileham adjusted his price to account for competition because mr mileham knew that a customer would purchase from or sell to a competitor with more attractive pricing he tried to arrange for pricing close to that of his competitors 2black’s law dictionary 10th ed defines spot price as t he amount for which a commodity is sold in a spot market mr mileham adjusted his price according to the availability of items if a customer wanted to purchase an item that mr mileham did not have in inventory then mr mileham had to purchase that item to cover the sale and mark it up from his purchase_price sometimes he had to buy items at or above the spot price to fill orders finally mr mileham had to adjust his pricing according to how long he had items in his inventory mr mileham needed to turn over his materials quickly to offset major price fluctuations and to purchase more materials if mr mileham bought an item on one day and the next day the spot price changed his markup over cost changed which meant that he sometimes sold items at a loss to minimize the effects of these fluctuations mr mileham sold items quickly iii markup over cost mr mileham generally understands his markup over cost because he runs his business and sets the prices for which he purchased and sold items mr mileham aims for a different markup over cost for different types of items he targets a markup over cost for large scrap metals and silver and a markup over cost for gold although it depends on the item mr mileham estimates his overall markup over cost to be to the parties presented evidence of mr mileham’s specific purchases and sales during the years in issue this evidence shows that mr mileham occasionally purchased and sold the same item on the same day the court identified transactions where he bought and sold the same items on the same day for instance on date mr mileham purchased and sold an item described as dollar_figure pf he purchased from an individual an item that he described as dollar_figure pf for dollar_figure that same day he sold to mid america a dealer an item that he described as dollar_figure pf for dollar_figure although mr mileham did not testify to this specific type of item the written descriptions on the invoices are identical this is a dollar_figure markup on the item or a markup over his cost on date mr mileham purchased and sold american silver eagle coins mr mileham abbreviated american silver eagle coins as ase according to his invoices he purchased from scotsman coin and jewelry scotsman a wholesaler silver eagle b u for dollar_figure each that same day he sold ase for dollar_figure this is a cent markup per american silver eagle coin or a markup over cost on date mr mileham purchased and sold 10kt gold in grams although mr mileham did not often specify the units of karat gold when he did it was by the gram he purchased grams of 10kt gold for dollar_figure per gram that same day he sold grams of 10kt gold for dollar_figure per gram this is a cent markup per gram or a markup over cost also on date mr mileham purchased and sold 14kt gold he purchased grams of 14kt gold from ab for dollar_figure that same day he sold to rcg grams of 14kt gold for dollar_figure per gram this is a cent markup per gram or a markup over cost on date mr mileham purchased and sold oz proof american gold eagle coins mr mileham abbreviates american gold eagle as age he purchased from university coin stamp jewelry two oz proof ae gold in box for dollar_figure each that same day he sold to an individual dollar_figure oz of age pr for dollar_figure each this is a dollar_figure markup per oz proof american gold eagle or a markup over cost on date mr mileham purchased and sold silver proof sets he purchased from the u s mint silver proof set s for dollar_figure each that same day he sold to an individual pr set silver for dollar_figure each this is a dollar_figure markup per silver proof set or a markup over cost the median markup over cost in the pairs of same-day transactions i sec_2 iv the coin and precious metals industry at trial mr mileham called jason schulz and clay teague as dual fact and expert witnesses on the coin and precious metals industry pricing factors and markups over cost mr schulz has worked in the coin and precious metals industry for years he is a sales manager for midwest money a coin and precious metals wholesaler that occasionally sells some of its items at retail he handles sales purchases and exchanges for precious metals midwest money and mr schulz have been doing business with mr mileham for as long as mr schulz can remember mr teague has worked in the coin and precious metals industry for over years mr teague is an office manager for scotsman where he handles purchases and sales scotsman is a coin and precious metals wholesaler that occasionally sells some of its items at retail scotsman and mr teague have done business with mr mileham the court recognized mr schulz and mr teague as experts in the coin and precious metals industry a industry mr mileham called mr schulz and mr teague to explain the coin and precious metals industry they testified that it is a competitive high-volume low- margin industry mr teague explained that the general business model is to make a profit on small markups over cost over time mr schulz discussed the coin and precious metals market during the years in issue he explained that the market prices fluctuated daily for coins and precious metals in and the market prices for silver and gold stayed relatively constant but the market prices increased significantly in mr teague presented evidence as to the turnover rate for items he explained that items are typically purchased and resold from wholesaler to wholesaler and then from wholesaler to dealer in his expert report mr teague submitted of scotsman’s invoices to show his transactions with mr mileham thirty-one of those transactions included the previous purchase or subsequent sale 3the court granted mr mileham’s motion to allow mr schulz to testify without an expert report of the same items most of these transactions happened on the same day and all of the transactions happened in under a week b pricing strategy mr schulz testified as to his pricing strategy and mr teague testified as to additional pricing factors mr schulz explained that he looks at the spot price for example if the spot price per bullion bar was dollar_figure he would sell the bullion bar for dollar_figure both witnesses explained that they adjust their pricing according to the competition they explained that the competitiveness of the industry prevents wholesalers from marking items too high because the customer will purchase from another seller mr schulz explained that given the competitiveness of the industry the wholesalers know each others’ markups likewise mr teague testified that high markups would not sustain a business mr schulz also explained how the availability of items affects pricing mr schulz explained that if he needed an item and did not have it on hand he would purchase the item above the spot price to cover the sale for example if the spot price per gold bar was dollar_figure and he did not have it on hand he would purchase it for dollar_figure he would then retail it to a customer for dollar_figure this is a dollar_figure markup or a markup over cost c markups mr schulz and mr teague testified regarding their respective markups mr schulz testified that he aims for a to markup over the cost for gold and silver mr teague testified that his wholesaler transactions typically have a to markup over cost in his expert report mr teague included a list of transactions scotsman had with mr mileham where scotsman purchased and sold the same items the median markup over cost in these transactions was d opinions as to mr mileham’s markup over cost the experts opined as to mr mileham’s markup over cost mr schulz opined that mr mileham’s markup was roughly to but was closer to because of competition although mr schulz was not familiar with the exact purchase_price of mr mileham’s items he based his opinion on his familiarity with mr mileham’s business mr teague opined that mr mileham’s markup over cost on wholesale sales was between and he further opined that the competitiveness of the wholesale market would not support a markup over cost he stated his opinion on the basis of his experience in the industry and his familiarity with mr mileham’s business v recordkeeping procedures mr mileham is solely responsible for preparing and maintaining his records and invoices he established a system of accounting for each transaction he reported his transactions using the cash_basis method_of_accounting a split invoices mr mileham tried to track each transaction using a split invoice a split invoice allows him to account for his exchange transactions through separate columns for purchases and sales at the top of each split invoice is a unique invoice number underneath the invoice number are lines for mr mileham to record the name and address of the other party to the transaction the split invoice is divided into two columns with one column for purchases and the other for sales each column has a space for the number of items their descriptions and their values at the bottom mr mileham can total and offset the two columns to arrive at a net amount whether net purchase or net sale the split invoice has lines for mr mileham to record whether the transaction was paid_by check or cash if a net sale the split invoice however does not include a line to record the date mr mileham left many split invoices incomplete on many invoices he omitted the date on others he omitted the name of the other party to the transaction he often omitted the descriptions and number of items purchased or sold and he often omitted the purchase amount the total amount of the gross purchase or gross sale and the method of payment mr mileham did not keep his split invoices organized although they were prenumbered he grabbed them in stacks and carried them in his briefcase he grabbed random invoices from his briefcase and occasionally dropped them off in a tray at his store at various times mr mileham took the split invoices from the tray to his house to store them in a box according to the year at trial mr mileham was unsure which invoices related to which year b other recordkeeping procedures there are various common recordkeeping procedures that mr mileham did not adopt mr mileham did not keep a formal accounting system or hire a bookkeeper he did not have an electronic recordkeeping system he did not keep accounting_records of his inventory he did not keep a ledger of cash transactions he did not keep third-party invoices and he did not keep an itemized list of the inventory he sold for any given year vi return preparation and returns mr mileham has retained the same return preparer james blackburn for almost years mr blackburn prepares and files mr mileham’s form sec_1040 u s individual_income_tax_return a mr mileham’s process for preparing returns over the years mr mileham and mr blackburn developed a system for preparing his returns mr mileham prepared a one-to-two page yearend summary for his sales purchases and expenses to prepare his yearend summaries mr mileham had part-time employees compile and total his split invoices and third- party receipts once the totals were calculated he verified that number against his bank statements mr mileham provided the yearend summary to mr blackburn along with his schedules k-1 partner’s share of income deduction credits etc mr blackburn did not review mr mileham’s bank statements or split invoices once mr blackburn received the documents he transferred the raw numbers from the summaries and from the schedules k-1 onto the returns mr blackburn electronically filed mr mileham’s returns however he would not file mr mileham’s returns until he received all the necessary information because as he understood the law he could not fill out a n incomplete and a fraudulent return and then sign it under perjury after a return was filed mr blackburn would return the yearend summary sheets and schedules k-1 to mr mileham b mr mileham’s return mr mileham’s return was due to be filed on or before date mr mileham requested an automatic_extension and his return became due on or before date during the time of the extension mr mileham awaited his schedule_k-1 from equity one enterprises the certified_public_accountant c p a for equity one enterprises signed a form_1120s u s income_tax return for an s_corporation for on date on the same day the c p a addressed a letter to mr mileham stating that he had enclosed mr mileham’s schedule_k-1 mr blackburn did not receive the schedule_k-1 in time to prepare and timely file mr mileham’s return mr mileham filed his return on date over six months after the return was due after taking extensions into account he included a schedule c profit or loss from business for his business on which he reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure he reported total gross_income of dollar_figure equaling a markup over cost after expenses mr mileham reported a net profit of dollar_figure he reported income from an s_corporation of dollar_figure c mr mileham’ sec_2010 return mr mileham’ sec_2010 return was due to be filed with extensions on or before date mr mileham filed his return on date mr mileham included a schedule c for his business on which he reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure he reported total gross_income of dollar_figure equaling a markup over cost after expenses mr mileham reported a net profit of dollar_figure d mr mileham’ sec_2011 return mr mileham’ sec_2011 return was due to be filed with extensions on or before date mr mileham filed his return on date mr mileham included a schedule c for his business on which he reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure he reported total gross_income of dollar_figure equaling a markup over cost after expenses mr mileham reported a net profit of dollar_figure vii record retention and third-party access to records mr mileham often provided third parties access to his records mr mileham provided the federal bureau of investigation access to his records regarding one of his clients he also allowed police officers access to his records as part of their investigations of potentially stolen goods mr mileham allowed employees of other businesses access to his records upon request when mr mileham provided the parties access to his records he gave them the original documents and did not make copies although he believes that all of his records were returned he is unsure viii examination of mr mileham’s returns the commissioner selected mr mileham’s through returns for examination the revenue_agent assigned to the case requested books_and_records from mr mileham initially mr mileham did not provide the revenue_agent with all of his documents mr mileham provided boxes containing his unorganized split invoices and third-party invoices sorted by year he also provided his yearend summaries he believes that he provided every invoice that he had to the revenue_agent the revenue_agent also requested mr mileham’s bank statements but mr mileham did not provide his bank statements instead he asked that the revenue_agent issue a summons to obtain his complete records directly from the bank the revenue_agent summoned mr mileham’s bank statements for his various accounts the revenue_agent and mr mileham discussed mr mileham’s returns they discussed how mr mileham prepared his returns and mr mileham explained that he prepared his returns by checking his yearend summaries against his bank statements although mr mileham explained to the revenue_agent that he engaged in exchange transactions and showed him the split invoices that detailed his exchange transactions the revenue_agent believed mr mileham told him that he did not use his split invoices in preparing his returns the revenue_agent reviewed and prepared a spreadsheet of mr mileham’s split invoices listing the date invoice number gross purchase and gross sale with respect to the purchases he also indicated whether each purchase was paid for in cash by check by an advance or through an exchange transaction the revenue_agent recorded approximately one-fifth of the dated invoices for and in doing so the revenue_agent decided that many of the split invoices were not credible because they were undated the revenue_agent reviewed mr mileham’s bank statements he examined all of the payments from mr mileham’s bank and paypal accounts for each withdrawal the revenue_agent listed among other things the date amount and check number and whether the withdrawal was a possible cost_of_goods_sold he 4the revenue_agent also performed a bank_deposits analysis on mr mileham’s accounts for the years in issue the gross_receipts amount calculated in the bank_deposits analysis was lower for each year than that reported on mr mileham’s return totaled the possible cost_of_goods_sold from each account to arrive at a total cost_of_goods_sold the revenue_agent did some research into the coin and precious metals industry at trial the court asked the revenue_agent the court did you familiarize yourself in any way shape or form with mr mileham’s business as part of your audit let’s start there the witness i did some internet research the court okay and in the course of your research looking at his business looking at the industry et cetera did you see evidence that exchange transactions are done with some regularity or whatever the witness i didn’t see that in my research it probably wasn’t that in-depth the revenue_agent also conducted an income probe in conducting an income probe a revenue_agent determines whether there is an imbalance between the taxpayer’s deposits into a bank account and the taxpayer’s expenditures according to the taxpayer’s bank statements third-party reporting and the taxpayer’s lifestyle during trial the revenue_agent agreed with the court that the imbalance might look like the 40-acre estate with ponies and mercedes in the driveway the court asked the revenue_agent do you see the 40-acre estate with the mercedes and the ponies the revenue_agent replied no the revenue_agent reconstructed mr mileham’s costs of goods sold using the bank accounts disbursement analysis the revenue_agent did not use any invoices in making his determination this had the effect of omitting from the costs of goods sold any exchange transactions except to the extent that an exchange transaction resulted in a net purchase and even then only if the purchase was made through mr mileham’s bank account in contrast the revenue_agent accepted the gross_receipts reported on the returns which included gross_sales from exchange transactions ix notice_of_deficiency the commissioner issued a notice_of_deficiency for and on date for those years the commissioner determined that mr mileham had overreported his costs of goods sold by dollar_figure dollar_figure and dollar_figure for and respectively the commissioner made other correlative adjustments but did not adjust gross_receipts the commissioner 5the revenue_agent determined that the costs of goods sold from all of mr mileham’s accounts were dollar_figure dollar_figure and dollar_figure for and respectively 6we note that this is a change from the revenue agent’s determination for this is an increase to cost_of_goods_sold of dollar_figure and for this a decrease to cost_of_goods_sold of dollar_figure determined that mr mileham is liable for an addition_to_tax and an accuracy-related_penalty for each year x tax_court proceeding while residing in illinois mr mileham timely petitioned the court for redetermination mr mileham challenges the commissioner’s determination that he overreported his cost_of_goods_sold for each year he also challenges the imposition of an addition_to_tax and an accuracy-related_penalty for each year in his amended petition he alleges that he overreported his gross_receipts for each year before trial mr mileham filed a motion to shift the burden_of_proof we reserved ruling on this motion for the reasons more fully addressed below we will deny this motion trial was held in st louis missouri on march and at trial the parties submitted largely overlapping sets of mr mileham’s invoices as voluminous exhibits the commissioner submitted exhibit 23-r which included invoices for purchases and sales mr mileham submitted exhibits 32-p 33-p and 34-p which focus exclusively on his purchases mr mileham testified that he sought out from third parties and found additional documents that he included in his exhibits mr mileham totaled the purchases from his invoices and third-party receipts including invoices that were not dated and determined that the costs of goods sold for and were dollar_figure and dollar_figure respectively he did not use his yearend summaries because he had lost them we reserved ruling on these exhibits subject_to posttrial objections after trial the commissioner filed a motion in limine to exclude certain invoices in exhibits 32-p 33-p and 34-p we will issue an order admitting exhibit 23-r because mr mileham did not file an objection and for the reasons more fully stated below we will issue an order denying the commissioner’s motion in limine and admitting exhibits 32-p 33-p and 34-p in their briefs the parties made various concessions mr mileham concedes the additions to tax for failure to timely file for and the commissioner concedes the deficiency and the accuracy-related_penalty for the commissioner also recalculated mr mileham’s costs of goods sold through dated invoices paypal purchases and bank statement purchases and subtracted net purchases in doing so the commissioner conceded additional costs of goods sold of dollar_figure and dollar_figure for and respectively opinion the only item the parties ask us to redetermine is mr mileham’s costs of goods sold for and mr mileham acknowledges that his evidence does not establish the amounts reported on his returns and asks that we estimate his total cost_of_goods_sold for and additionally we must decide whether he is liable for a sec_6651 addition_to_tax for and sec_6662 accuracy-related_penalties for and before deciding the issues in this case we must first address outstanding evidentiary issues 7the parties abandoned various arguments posttrial mr mileham alleged at trial that the notice_of_deficiency was arbitrary and capricious such that it should be dismissed because mr mileham does not address this argument on brief we deem this issue abandoned see 121_tc_308 mr mileham alleged in his amended petition that he had overreported his gross_receipts because he did not address overreporting his gross_receipts at trial or on brief we deem this issued abandoned see id the commissioner alleged at trial that mr mileham was not entitled to use the cash_method_of_accounting however because the commissioner did not raise the issue on brief we deem this issue abandoned see id i evidentiary matters at trial the parties submitted their version of mr mileham’s business records for each year the commissioner filed a motion in limine asking that we exclude certain documents in mr mileham’s exhibits alleging that these documents are not authentic and that they are prejudicial because they were not timely exchanged the documents the commissioner seeks to exclude fall into two categories mr mileham’s split invoices and third-party invoices nothing in the record leads us to question that mr mileham’s records are genuine the commissioner does not dispute the authenticity of the third-party invoices and with respect to mr mileham’s split invoices we are not persuaded that they are not authentic we follow the federal rules of evidence rule b of the federal rules of evidence provides that documents with distinctive characteristics may satisfy the authentication requirements a review of the documents that the commissioner asks us to exclude demonstrates that they suffer from the same flaws as mr mileham’s other invoices many of them are undated or lack other substantiating descriptions the markings and notations on mr mileham’s split invoices satisfy the requirements of rule b of the federal rules of evidence sec_7453 see also rule a moreover we are not persuaded that the relevance of the documents is substantially outweighed by unfair prejudice the documents in his exhibits are relevant to the issue of determining mr mileham’s costs of goods sold the commissioner argues that he is prejudiced because the documents were not timely exchanged mr mileham alleges that the documents were timely exchanged but he testified that he added to his exhibits some additional documents that he found before trial nevertheless the commissioner had the opportunity to cross- examine mr mileham on his split invoices and the third-party invoices therefore we hold that the commissioner’s inability to cross-examine mr mileham regarding these additional documents is not so prejudicial as to outweigh their probative valuedollar_figure ii burden_of_proof in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwisedollar_figure mr mileham argues through his briefs and by motion that the burden_of_proof should 9see sec_7453 fed r evid 10the commissioner also asks that we exclude the commissioner’s own workpapers and evidence of expenses other than costs of goods sold because we did not rely on these documents we will deny this part of the motion as moot 11rule a 290_us_111 shift to the commissioner for two reasons he properly complied with sec_7491 and the commissioner’s determinations in the notice_of_deficiency were arbitrary and excessive a sec_7491 mr mileham argues that the burden_of_proof should shift under sec_7491 sec_7491 places on the commissioner the burden_of_proof with respect to any factual issue related to a taxpayer’s tax_liability if the taxpayer maintained adequate_records satisfied applicable substantiation requirements cooperated with the commissioner and introduced credible_evidence during the court_proceeding on the factual issuesdollar_figure the taxpayer bears the burden of showing that the requirements of sec_7491 have been metdollar_figure mr mileham contends that he met the requirements we disagree sec_7491 and b requires mr mileham to comply with the substantiation and record maintenance requirements of the code sec_6001 requires taxpayers to substantiate the amount claimed as cost_of_goods_sold and maintain sec_7491 116_tc_438 13see sec_7491 higbee v commissioner t c pincite see also 135_tc_471 aff’d 668_f3d_888 7th cir sufficient records for that purposedollar_figure as discussed below mr mileham failed to comply with the substantiation and recordkeeping requirements therefore the burden does not shift to the commissioner under sec_7491 b arbitrary and excessive mr mileham argues that the commissioner’s determination was arbitrary and excessive within the meaning of 293_us_507 and asks that we shift the burden to the commissioner the taxpayer must demonstrate that the commissioner’s deficiency determination is arbitrary and excessivedollar_figure mr mileham argues that the determination was arbitrary and excessive because the commissioner did not account for the purchases in his exchange transactions nor adjust the gross_receipts when he adjusted the costs of goods sold sec_6001 sec_1_6001-1 income_tax regs see also higbee v commissioner t c pincite rodriguez v commissioner tcmemo_2009_22 97_tcm_1090 said v commissioner tcmemo_2003_148 85_tcm_1353 aff’d 112_fedappx_608 9th cir 15293_us_507 100_f3d_1308 7th cir holding that a determination is presumed correct if it has a rational foundation and is not arbitrary and excessive aff’g tcmemo_1995_243 883_f2d_1317 7th cir aff’g tcmemo_1988_142 see also mui v commissioner tcmemo_2013_83 at tharp v commissioner tcmemo_1989_406 57_tcm_1190 mr mileham argues that the commissioner acted arbitrarily by excluding invoices showing purchases from exchange transactions in determining the deficiencies we disagree the arbitrary and excessive doctrine is not a challenge to the commissioner’s evidence it is a challenge to the determination that bears no factual relationship to the taxpayer’s liabilitydollar_figure courts have consistently refused to examine the materials that were before the commissioner or the propriety of the commissioner’s administrative procedures in order to ascertain whether he relied on improper evidencedollar_figure if a taxpayer fails to maintain adequate books_and_records it is well established that the commissioner may determine the taxpayer’s income by any method that clearly reflects incomedollar_figure the commissioner has great latitude in making these determinationsdollar_figure the reconstruction need only be reasonable in the light of all surrounding facts and circumstancesdollar_figure because the revenue_agent found that the costs of goods sold 16pittman v commissioner f 3d pincite zuhone v commissioner f 2d pincite mui v commissioner at 17zuhone v commissioner f 2d pincite sec_446 92_tc_661 1954_tc_1530 20petzoldt v commissioner t c pincite giddio v commissioner t c pincite would not total the amounts reported on the returns and that many of the invoices were not credible it was not arbitrary to reconstruct mr mileham’s costs of goods sold using bank statements mr mileham further argues that the burden should shift because the commissioner accepted gross_receipts from exchange transactions but adjusted the costs of goods sold in making this argument mr mileham relies on two companion cases hendrickson v commissioner tcmemo_1983_560 46_tcm_1363 and engles coin shop inc v commissioner tcmemo_1983_561 46_tcm_1367 a close examination of these cases reveals that neither addresses the burden_of_proof for cost_of_goods_sold when the commissioner accepts gross_sales but adjusts cost_of_goods_sold in engles coin shop inc we did not address this issuedollar_figure and although the facts in hendrickson are closer to mr mileham’s in that the commissioner adjusted cost_of_goods_sold but not gross_receipts the court did not make a ruling as to the burden of going forward on the cost_of_goods_sold 21engles coin shop inc v commissioner tcmemo_1983_561 46_tcm_1367 explaining that concessions by the commissioner at or during the course of trial ordinarily are insufficient to shift the burden_of_proof to the commissioner issuedollar_figure the court addressed only the burden_of_proof with respect to the gross receiptsdollar_figure instead we have held that the commissioner has no obligation to try to show that the taxpayer’s income was less than the figures reported on the return in stafford v commissioner tcmemo_1983_650 47_tcm_172 the taxpayer petitioned for redetermination of a deficiency in which the commissioner accepted the taxpayer’s gross_receipts but disallowed the cost_of_goods_sold and other deductionsdollar_figure we held that the commissioner’s determination was not arbitrary and excessive and that the commissioner was not obligated to show that the amount of gross_receipts was less than the figures reported on the returndollar_figure in this case the commissioner was under no obligation to adjust the gross_receipts the commissioner’s determination not to adjust gross_receipts was not arbitrarydollar_figure 22hendrickson v commissioner tcmemo_1983_560 46_tcm_1363 23hendrickson v commissioner t c m cch pincite7 24stafford v commissioner tcmemo_1983_650 47_tcm_172 25stafford v commissioner t c m cch pincite 26because we have found that the commissioner’s determination was not continued iii cost_of_goods_sold a taxpayer engaged in a manufacturing or merchandising business may subtract cost_of_goods_sold from gross_receipts to arrive at gross incomedollar_figure cost_of_goods_sold is the amount that the taxpayer expended to purchase or construct the inventory sold during the yeardollar_figure cost_of_goods_sold is an offset to gross_receipts for the purpose of calculating gross_income it is not a deduction which is subtracted from gross_income to arrive at taxable incomedollar_figure all amounts claimed as cost_of_goods_sold must be substantiated and the taxpayer is required to maintain books_and_records sufficient to establish the amounts of items on the returndollar_figure continued arbitrary we need not address whether it was excessive 27rodriguez v commissioner t c m cch pincite sec_1_61-3 income_tax regs see also sec_1_162-1 income_tax regs 28sawyer v commissioner tcmemo_2015_55 at kazhukauskas v commissioner tcmemo_2012_191 104_tcm_31 29sawyer v commissioner at kazhukauskas v commissioner t c m cch pincite 30see sec_6001 sec_1_6001-1 income_tax regs see also rodriguez v commissioner t c m cch pincite said v commissioner t c m cch pincite when a taxpayer does not have adequate_records but the record indicates that he or she clearly incurred an offset to gross_income the court may estimate the offset on the basis of the evidencedollar_figure the taxpayer must provide sufficient evidence to provide a basis for the court to make an estimate and to conclude that an offset occurreddollar_figure in estimating the amount allowable the court bears heavily against taxpayers whose inexactitude is of their own makingdollar_figure mr mileham does not have adequate_records the commissioner alleges that mr mileham’s invoices fall woefully short of substantiating mr mileham’s costs of goods sold and although mr mileham alleges his records substantiate the costs of goods sold he submitted a summary sheet with his exhibits 32-p and 33-p showing that the invoices do not substantiate the amounts of costs of goods sold reported having reviewed mr mileham’s records and split invoices we agree that mr mileham’s evidence falls short of substantiating the amounts of 3139_f2d_540 2d cir see also cooper v commissioner tcmemo_1989_82 56_tcm_1349 32cohan v commissioner f 2d pincite 85_tc_731 33cohan v commissioner f 2d pincite cooper v commissioner t c m cch pincite sherrer v commissioner tcmemo_1999_122 77_tcm_1795 aff’d 5_fedappx_719 9th cir costs of goods sold reported on his returns many of mr mileham’s invoices are incompletedollar_figure on many invoices he omitted the date of the transaction on other invoices he omitted the name of the other party to the transaction he often omitted the description or number of the item purchased or sold and he often omitted the purchase amount the total amount of the gross purchase or gross sale and the method of payment these records are inadequate mr mileham also did not maintain his records which were disorganized incomplete or lost he used his prenumbered invoices in no particular order he occasionally transferred his loosely completed invoices to a tray at his store and he sporadically put them in a box at his house he then allowed third parties access to his invoices without making copies and some of his documents 34mr mileham argues that his records must have been adequate because the commissioner did not send an inadequate records notice he cites sec_1 d income_tax regs providing that the commissioner may require a person to keep specific records by providing notice and provisions in the internal_revenue_manual irm relating to inadequate records notices see irm pt dollar_figure date mr mileham contends that because he did not receive any such notice his records are sufficient neither the regulation nor the irm requires the commissioner to issue an inadequate records notice moreover it is a well-settled principle that the irm does not have the force of law is not binding on the internal_revenue_service and confers no rights on taxpayers see eg 126_f3d_915 7th cir 143_tc_30 matthews v commissioner tcmemo_2008_126 95_tcm_1486 including his yearend summaries are simply missing he did not maintain his records however the evidence clearly indicates that mr mileham is entitled to offset his gross_receipts by the costs of goods sold in excess of the amounts allowed by the commissioner as explained above mr mileham had more purchases from his exchange transactions than were accounted for in the notice_of_deficiency and the record in this case gives us sufficient evidence to make an approximation of the amounts of mr mileham’s costs of goods sold mr mileham asks us to use a markup over cost to determine his costs of goods sold the court has used percentages to estimate a taxpayer’s cost of goods solddollar_figure in cooper v commissioner tcmemo_1989_82 the court estimated the taxpayer’s cost_of_goods_sold for a wholesale scrap metal business the taxpayer did not provide business records to adequately show the amounts of payments for scrap metaldollar_figure the court found that the taxpayer’s testimony regarding the markup 35cooper v commissioner t c m cch pincite estimating cost_of_goods_sold based on a markup per pound 36cooper v commissioner t c m cch pincite2 per pound corroborated by another witness was sufficient evidence for the court to make an estimatedollar_figure we have sufficient evidence to estimate mr mileham’s markup over cost although the commissioner argues that t he record does not show a single transaction in which petitioner bought an item for dollar_figurex and later sold it for dollar_figurex we disagree the record shows that mr mileham engaged in thousands of transactions each year including transactions in which he bought and sold the same item on the same day for the pairs of transactions in which mr mileham purchased and sole the same item in the same day the median markup over cost wa sec_2 moreover this markup over cost is largely consistent with the testimony of mr mileham and the experts mr mileham testified that he made a profit between and for each transaction having observed mr mileham during trial we find him to be a credible witness he testified regarding his pricing method and markup over cost with particularity and this margin is further corroborated by the experts’ testimony of their respective markups and their opinions regarding mr mileham’s markup over cost mr schulz testified that his markup over cost was typically to and he 37cooper v commissioner t c m cch pincite2 provided an example of his markup over cost which was a markup over cost mr teague testified that his company’s markups ranged between and and he provided a sample of his purchases and sales of the same item which showed a median markup over cost and a fast turnover rate although the commissioner complains that the experts’ businesses were exclusively wholesale the witnesses credibly testified that they engaged in retail sales as well thus we do not find their testimony to be so limited mr schulz and mr teague also testified as to mr mileham’s markup over cost they believed because of the competitive nature of the market and their experiences in dealing with mr mileham that his markup over cost would be between and we are not bound by experts’ opinionsdollar_figure we may accept or reject expert testimony when in our best judgment on the basis of the record it is appropriate to do sodollar_figure we may also be selective in the use of any portion of an expert’ sec_38fed r evid 86_tc_547 see also sherrer v commissioner t c m cch pincite1 39fed r evid parker v commissioner t c pincite see also sherrer v commissioner t c m cch pincite1 opiniondollar_figure in this case we find that the experts’ opinions lend support to mr mileham’s median markup over cost as provided in the record and we will use them as such on the basis of the evidence in this case we find that there is sufficient evidence for us to make an estimate the invoices in the record demonstrate that mr mileham had a median markup over cost of the testimony of mr mileham mr schulz and mr teague supports this markup they each estimated the high end of mr mileham’s markup over cost to be we find that mr mileham’s markup over cost wa sec_2 dollar_figure iv failure to timely file addition_to_tax sec_6651 imposes an addition_to_tax for failing to timely file a federal_income_tax return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect the commissioner bears the burden of 40see parker v commissioner t c pincite see also sherrer v commissioner t c m cch pincite1 41we find mr mileham’s markup over cost to be greater than the high end of his own estimated markup or those of messrs schulz and teague but the court’s determination is supported by mr mileham’s own records and any imprecision is caused by his own lack of recordkeeping production for this addition_to_tax before the burden shifts to the taxpayer to prove that the addition_to_tax should not applydollar_figure mr mileham agrees that he failed to timely file his return for the commissioner has satisfied his burden of production a taxpayer is not liable for the addition_to_tax if he shows the untimely filing was due to reasonable_cause and not due to willful neglectdollar_figure this standard for reasonable_cause is one of ordinary business care and prudence dollar_figure and the taxpayer must prove that the failure was not a result of wilful neglect ie carelessness reckless indifference or intentional failuredollar_figure mr mileham alleges that his untimely filing was due to reasonable_cause and not due to willful neglect because mr blackburn told him that he would not file mr mileham’s return until he received mr mileham’s schedule_k-1 we disagree 42see sec_7491 higbee v commissioner t c pincite sec_6651 higbee v commissioner t c pincite 44469_us_241 sec_301 c proced admin regs 45united states v boyle u s pincite n sec_301_6651-1 proced admin regs the supreme court has held that a taxpayer’s reasonable reliance on the advice of a tax professional regarding a question of law even when the advice turns out to be a mistake may constitute reasonable_cause and is consistent with ordinary business care and prudencedollar_figure however it is the taxpayer’s obligation to supply his or her tax professional with complete and accurate records from which to make a reasonable estimate of tax liabilitydollar_figure we are skeptical that mr mileham provided mr blackburn with all of the relevant information to determine his tax_liability the record indicates that mr mileham had the schedule_k-1 before his return was due mr mileham claims that he was unable to secure a schedule_k-1 in time to timely file his return however the c p a preparing equity one enterprises’ form_1120s signed the return on date that same day he addressed a letter to mr mileham stating that the schedule_k-1 was enclosed if the return and the letter were sent around this time mr mileham would have received his schedule_k-1 before the return was due and he could have timely filed 46united states v boyle u s pincite sec_301_6651-1 proced admin regs 47ahadpour v commissioner tcmemo_2000_68 79_tcm_1583 aff’d 32_fedappx_319 9th cir russell v commissioner tcmemo_2011_81 101_tcm_1363 see also 98_tc_294 even assuming mr mileham did not have the schedule_k-1 mr mileham could have filed his return to the best of his ability and filed an amended_return mr blackburn stated that he refused to file an incomplete return but we have previously held that reliance on advice that it was necessary to wait for complete information before filing a return does not necessarily constitute reasonable causedollar_figure we have held that a taxpayer has an obligation to file a timely return with the best available information and to file an amended_return if necessarydollar_figure to hold otherwise would be to make the additions under sec_6651 optional for any taxpayer who claims to have delayed filing based on attorney advice that the return must be true correct and complete mr mileham did not present any evidence to show that he could not make an estimate of his schedule_k-1 income thus mr mileham should have filed a return with the best available information and amended his return if necessary 4879_tc_298 see also van ryswyk v commissioner tcmemo_2009_189 98_tcm_113 estate of campbell v commissioner tcmemo_1991_615 62_tcm_1514 49estate of vriniotis v commissioner t c pincite van ryswyk v commissioner t c m pincite estate of campbell v commissioner t c m cch pincite 50estate of campbell v commissioner t c m cch pincite indeed he had most of the information available to file his return the only missing information was the schedule_k-1 reporting dollar_figure mr mileham had the information for his gross_receipts and cost_of_goods_sold which he reported as dollar_figure and dollar_figure respectively we do not find that his failure to timely file because he was missing the information from the schedule_k-1 was due to reasonable_cause and not willful neglect v accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax that is due to among other things any negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregarddollar_figure additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure an understatement of income_tax is substantial when that understatement exceeds the greater of of the tax required to be shown on the sec_6662 higbee v commissioner t c pincite 52see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs return or dollar_figure only one accuracy-related_penalty may be imposed with respect to a given portion of an underpayment even if that portion is attributable to more than one of the types of conduct provided for in sec_6662dollar_figure the commissioner bears the burden of production for this penalty before the burden shifts to the taxpayer to prove that the penalty should not applydollar_figure the commissioner has established that the portion of the underpayment_of_tax was due to negligence the commissioner presented evidence that mr mileham failed to keep adequate books_and_records to substantiate the reported costs of goods sold as explained mr mileham’s records were inadequate disorganized or lost thus the commissioner has met his burden of proving that the portions of the underpayments of tax attributable to the costs of goods sold were due to negligence for and in accordance with this opinion mr mileham’s exact understatement for each year depends on the rule_155_computations if these computations establish sec_6662 54see sec_1_6662-2 income_tax regs 55see sec_7491 higbee v commissioner t c pincite a substantial_understatement_of_income_tax for or the commissioner will have met his burden of production with respect to that yeardollar_figure the accuracy-related_penalty will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure a taxpayer may establish that he or she had reasonable_cause and acted in good_faith through reliance on the advice of a tax professionaldollar_figure the reliance must have been reasonable and in good_faith under all the circumstancesdollar_figure to demonstrate that the reliance was reasonable and in good_faith the taxpayer must prove that t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided 56see olagunju v commissioner tcmemo_2012_119 103_tcm_1653 jarman v commissioner tcmemo_2010_285 100_tcm_599 sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir higbee v commissioner t c pincite 58neonatology assocs p a v commissioner t c pincite sec_1 c income_tax regs 59neonatology assocs p a v commissioner t c pincite sec_1_6664-4 c income_tax regs necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment mr mileham argues that the accuracy-related_penalty should not apply because he acted with reasonable_cause and in good_faith by relying on the advice of his return preparer but mr mileham’s lack of recordkeeping is unrelated to any advice he received from mr blackburn mr mileham did not rely on any adviser’s judgment with respect to his recordkeeping taking into consideration all the facts and circumstances we find that mr mileham did not show that he had reasonable_cause and acted in good_faith with respect to his underpayment relating to cost_of_goods_sold for and moreover mr mileham did not provide the necessary and accurate information to mr blackburn he did not provide mr blackburn with his split invoices or his bank statements instead mr mileham totaled his split invoices and gave mr blackburn raw numbers to input onto the return we have held that a taxpayer cannot escape a sec_6662 accuracy-related_penalty merely by providing raw numbers to a tax professional to prepare a returndollar_figure the mere fact 60neonatology assocs p a v commissioner t c pincite 61see minchem int’l inc v commissioner tcmemo_2015_56 at that a tax professional has prepared a return does not mean that he or she has opined on any or all of the items reported thereindollar_figure lastly mr mileham did not show that he relied on mr blackburn’s advice when he reported his costs of goods sold there is no evidence that mr blackburn advised mr mileham as to the correct amounts to report as his costs of goods sold accordingly mr mileham is liable for sec_6662 accuracy-related_penalties for and vi administrative and litigation costs in his posttrial brief mr mileham asserts that he is the prevailing_party and is entitled to costs and fees in an unspecified amount pursuant to sec_7430 sec_7430 provides that a prevailing_party in a civil tax proceeding may be awarded reasonable administrative and litigation costs in connection with the proceeding rule a provides that an award of administrative and litigation costs may be claimed unless conceded by the commissioner only upon written motion after the issuance of an opinion determining the issues in the case or after the parties have settled all the issues in the case other than litigation costs at the time mr mileham requested an award we were still deciding significant issues in 62see minchem int’l inc v commissioner at citing neonatology assocs p a v commissioner t c pincite this case therefore mr mileham failed to meet the procedural requirements under rule vii conclusion mr mileham did not establish that the burden should shift or that he met the requirements to shift the burden under sec_7491 although mr mileham did not substantiate his costs of goods sold there is sufficient credible_evidence for the court to estimate his costs of goods sold using his markup over cost we hold that mr mileham’s markup wa sec_2 over his cost mr mileham stipulated that he failed to timely file his return therefore the commissioner has met his burden of production for an addition_to_tax for failure to timely file for mr mileham has not established that his lateness was due to reasonable_cause and not due to willful neglect because his reliance on his return preparer’s belief that he could not file a return until he had complete information was unreasonable we hold that the commissioner met his burden of production for accuracy-related_penalties under sec_6662 due to negligence for and because mr mileham failed to maintain adequate books_and_records and the commissioner may have met his burden of production for underpayments due to substantial understatements of income_tax under sec_6662 depending on the rule_155_computations mr mileham has not established that he had reasonable_cause and acted in good_faith when he relied on the advice of his tax professional for reporting his costs of goods sold finally mr mileham’s request for administrative and litigation costs under sec_7430 is premature to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
